DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-4, 6-15, and 17-20 are objected to because of the following informalities:
Claims 1-4, 6-14, and 17-20 recite “and,” which is grammatically incorrect and should be changed to --and--.
Claim 6, line 4, recites “;, and” which is grammatically incorrect and should be changed to --; and--.
Claim 15, line 3 recites “or,” which is grammatically incorrect and should be changed to --or--.
Claim 19, line 22 recites “or,” which is grammatically incorrect and should be changed to --or--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11-16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 4, recites “a second drive tab” which is indefinite because it is unclear what the difference is between the second drive tab from claim 2 and the second drive tab from claim 1, line 7.  How are the two second drive tabs related to each other or different from each other?
Claim 11, line 9, recites “a second end of the first spring” which is indefinite because it is unclear what the difference is between the second end of the first spring from claim 11 and the second end of the first spring from claim 10, line 8.  How are the two second ends of the first spring related to each other or different from each other?  Furthermore, how can a spring have two different second ends?
Claim 12, line 4, recites “a second drive tab” which is indefinite because it is unclear what the difference is between the second drive tab from claim 12 and the second drive tab from claim 11, line 6.  How are the two second drive tabs related to each other or different from each other?
Claim 19 is indefinite because it is unclear how the language after the “or” term in line 22 relates to the language before the term “or”.  At which point in the method of operating the torsional vibration damper does the optional operational step take the place of another one of the operational steps?  Should line 11 be changed to --rotating the intermediate flange in the circumferential direction includes:--?   The current language of claim 19 makes it unclear exactly what the method of operating the torsional vibration damper consists of.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 19, and 20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamarche (US 4,585,427).
Regarding claim 1, Lamarche discloses a torsional vibration damper, comprising:
an output flange (55a) supported for rotation around an axis of rotation (the axial centerline of 55a) and including a first drive surface (one circumferential end of 59 of 55a; see Figure 3) and a second drive surface (the opposite circumferential end of 59 of 55a; see Figure 3);
an intermediate flange (35b) including:
a first drive tab (one of the 42s) aligned in series with the first drive surface in a circumferential direction around the axis of rotation; and
a second drive tab (another of the 42s) aligned in series with the second drive surface in the circumferential direction;
a first spring (83) including:
a first end (the end of 83 that contacts a first drive surface of 55a) directly engaged with the first drive surface; and
a second end (the end of 83 that contacts a first drive tab [one of the 42s]) directly engaged with the first drive tab; and
a second spring (84) including:
a first end (the end of 84 that contacts a second drive tab [another one of the 42s]) directly engaged with the second drive tab; and
a second end (the end of 84 that contacts a second drive surface of 55a) directly engaged with the second drive surface.
Regarding claim 2, Lamarche discloses that the first drive tab overlaps the first drive surface and the second drive surface in the circumferential direction (42 starts at a right end of 35b and extends past a left end of 35b, and 42 is radially in-line with the first drive surface thus meeting the claim limitation); and
the second drive tab overlaps the first drive surface and the second drive surface in the circumferential direction (42 starts at a right end of 35b and extends past a left end of 35b, and 42 is radially in-line with the second drive surface thus meeting the claim limitation)n.
Regarding claim 3, Lamarche discloses that the intermediate flange includes a first surface (the vertical surface closest to numeral 40 in Figure 11)) facing at least partially in a first axial direction (to the right in Figure 11) parallel to the axis of rotation; and
the first drive tab and the second drive tab extend from the first surface at least partially in a second axial direction (to the left in Figure 11), opposite the first axial direction.
Regarding claim 4, Lamarche discloses that the intermediate flange includes a circumferentially continuous annular portion (the top surface of 35b in Figure 11); and
the first surface extends radially inwardly from the circumferentially continuous annular portion (see Figure 11).
Regarding claim 5, Lamarche discloses that a hypothetical center line (line through the centerline of 83 and 84) of the first spring and of the second spring passes through in the circumferential direction and in sequence: the first drive surface; the first drive tab; the second drive tab; and the second drive surface (as shown in Figure 3, the sequence of surfaces of 55a and 53b can meet this claim limitation).
Regarding claim 7, Lamarche discloses a first cover plate (11) overlapping the output flange and the intermediate flange in an axial direction (along the axial centerline of 11) parallel to the axis of rotation, the first cover plate including:
a first surface (one of the 15s of 11) directly engaged with the first end of the first spring; and
a second surface (another one of the 15s of 11) directly engaged with the second end of the second spring.
Regarding claim 8, Lamarche discloses that the first cover plate is arranged to:
receive a rotational torque (a force that rotates 11) in the circumferential direction; and
transmit the rotational torque to the first spring;
the first spring is arranged to transmit the rotational torque to the intermediate flange;
the intermediate flange is arranged to transmit the rotational torque to the second spring; and
the second spring is arranged to transmit the rotational torque to the output flange (movement of 11 creates movement in the rest of the assembly thus meeting the claim limitation).
Regarding claim 9, Lamarche discloses a second cover plate (55b) non-rotatably connected to the first cover plate, the second cover plate including:
a first surface (one of the 61s) directly engaged with the first spring; and
a second surface (another one of the 61s directly engaged with the second spring, wherein the output flange and the intermediate flange are axially disposed between the first cover plate and the second cover plate.
Regarding claim 19, Lamarche discloses a method of operating a torsional vibration damper, comprising:
receiving, with a cover plate (11) of the torsional vibration damper, a rotational torque (a torque that rotates 11) in a circumferential direction (around the axial centerline of 11);
rotating, in the circumferential direction, the cover plate around an axis of rotation (the axial centerline of 11) of the torsional vibration damper;
transmitting, the rotational torque to a first end (the end of 83 that contacts a first drive surface of 55a) of a first spring (83) of the torsional vibration damper, the first end directly engaged with the cover plate;
transmitting, with a second end (the end of 83 that contacts a first drive tab [one of the 42s]) of the first spring, the rotational torque to a first drive tab (one of the 42s) of an intermediate flange (35b) of the torsional vibration damper, the first drive tab directly engaged with the first end of the first spring;
rotating the intermediate flange in the circumferential direction;
transmitting, with a second drive tab (another of the 42s) of the intermediate flange, the rotational torque to a first end (the end of 84 that contacts a second drive tab [another one of the 42s]) of a second spring (84) of the torsional vibration damper, the first end of the second spring directly engaged with the second drive tab;
transmitting, with a second end (the end of 84 that contacts a second drive surface of 55a) of the second spring, the rotational torque to a drive surface (one circumferential end of 59 of 55a; see Figure 3) of an output flange (55a) of the torsional vibration damper, the second end of the second spring directly engaged with the drive surface; and
rotating the output flange in the circumferential direction, wherein:
transmitting, with the second end of the second spring, the rotational torque to the drive surface of the output flange includes transmitting the rotational torque to the drive surface overlapping the first drive tab and the second drive tab in the circumferential direction; or
rotating the intermediate flange in the circumferential direction includes centering the intermediate flange, with respect to the output flange, using a centering tab of the intermediate flange in contact with a radially outwardly facing surface of the output flange.
Regarding claim 20, Lamarche discloses transmitting, with the second end of the first spring, the rotational torque to the first drive tab of the intermediate flange includes transmitting the rotational torque to the first drive tab through which a hypothetical circumferential center line (line through the centerline of 83) of the first spring passes (as shown in Figure 3, the sequence of surfaces of 55a and 53b can meet this claim limitation); and
transmitting, with the second drive tab of the intermediate flange, the rotational torque to the first end of the second spring includes transmitting the rotational torque with the second drive tab through which a hypothetical circumferential center line (line through the centerline of 84) of the second spring passes (as shown in Figure 3, the sequence of surfaces of 55a and 53b can meet this claim limitation).
Allowable Subject Matter
Claims 10, 17, and 18 are allowed over the prior art of record.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito et al. (US 10,895,302 B2) discloses a damper device comprised of an output flange having a radially outward facing surface, an intermediate flange having a tab that extends towards (but not contacting) the radially outward facing surface, and a plurality of springs that each have a first end and a second end.
Kern et al. (US 4,947,700) discloses a CVT system and a travel torsion damper that is comprise of an output flange that rotates about an axis of rotation, an intermediate flange that contacts an axially oriented facing surface of the output flange, and a plurality of springs.
E. W. Libby (US 2,574,573) discloses a vibration damper that is comprised of an output flange that rotates about an axis of rotation, an intermediate flange that has axially extending tabs, and a plurality of springs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656